The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 19, 2015

                                      No. 04-13-00751-CR

                                      Roland S. PERKINS,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR5082
                     The Honorable Angus K. McGinty, Judge Presiding


                                         ORDER
        Appellant has filed a motion asking to “discover” certain documents in the district clerk’s
file. Appellant is advised that this court’s opinion with regard to his appeal issued November 26,
2014, and the mandate issued January 26, 2015. Accordingly, we no longer have jurisdiction
over this matter. We must, therefore, DENY appellant’s request for discovery.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court